DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/22 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. (USPN 2009/0263037 A1) in view of Yamazaki et al. (USPN 2016/0260835 A1), further in view Terada et al. (WO 2016/199330 A1 - English translation USPN 2018/0184123 A1).

As to claim 1, Qiu teaches a display system comprising an imaging device, a control device, and a display device,
wherein the imaging device comprises first pixels arranged in a matrix (see at least [0008] “The invention also includes display, capture and image processing apparatus employing the method.”; [0017]-[0018] pixels — note it is well known in the art for the pixels to be arranged in a matrix),
wherein the display device comprises second pixels arranged in a matrix (see at least [0008] “The invention also includes display, capture and image processing apparatus employing the method.”; [0017]-[0018] pixels — note it is well known in the art for the pixels to be arranged in a matrix),
wherein the imaging device has a function of generating first image data on the basis of the illuminance of light emitted to the first pixel (see at least figs. 1-2, [0017]-[0019], [0022], [0024], [0027)),
wherein the control device has a function of forming a histogram on the basis of the first image data (see at least figs. 1, 3, 5, [0018], [0022], [0027]),
wherein the control device has a function of dividing the histogram into three or more illuminance ranges (see at least figs. 1, 3, 5, Abstract, [0006], [0018]-[0019], [0022], [0027]),
wherein the control device has a function of converting gray levels, which are included in the first image data as information and correspond to the illuminance of the light emitted to the first pixel, to generate second image data obtained by performing dynamic range compression on the first image data (see at least figs. 1, 2, [0002], [0018], [0024], [0027]), and
wherein the control device has a function of calculating a compressibility of the dynamic range compression for each of the illuminance ranges on the basis of a value of integral in the histogram (see at least figs. 1-3, 5, Abstract, [0002] “many Algorithms and graphic technologies have developed to compress the dynamic range of a HDR scene to a displayable range. One merit of the tone mapping is to optimize the data volume of video stream in the pipeline.”; [0018], [0019], [0024] “One benefit of dividing the original and target dynamic ranges into sub- ranges according to the invention and tone mapping each sub-range separately is that the dynamic range of the sub-ranges into which the greatest number of pixels fall is expanded while the dynamic range of those sub-ranges have a small population of pixels is compressed. This improves the contrast and detail in the major parts of the image without changing the order of magnitude or the overall luminance dynamic range.”; and [0028]).

Qiu does not directly teach wherein the first pixels have a different structure than the second pixels.

Yamazaki teaches wherein the imaging device comprises first pixels arranged in a matrix (see at least fig. 35B, 36 and [0355] “FIG. 35B illustrates a structure example of the pixel portion 621. The pixel portion 621 includes a plurality of pixels 622 (imaging element) arranged in a matrix with p rows and q columns”),
wherein the display device comprises second pixels arranged in a matrix (see at least fig. 44 and [0424] “The display area 3131 includes a plurality of pixels 3130 arranged in a matrix of m rows by n columns.”), and
wherein the first pixels have a different structure than the second pixels (see at least figs. 35B, 36, 38-43 and 44-45 — note the pixels of the imaging device have a different structure than the pixels of the display device).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a well known pixel arrangement of imaging and display devices as taught by Yamazaki into Qiu in order to improve image signals and image quality. Support for modifying Qiu is found in at least paragraph [0028] “it should be appreciated that modifications and alternations obvious to those skilled in the art are not to be considered as beyond the scope of the present invention”. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Qiu and Yamazaki do not directly teach wherein the control device comprises a neural network, wherein the neural network has a function of predicting, on the basis of the first image data, third image data that is to be acquired by the imaging device in a frame period after a frame period when the first image data is acquired, and wherein the control device has a function of determining whether the compressibility is updated, on the basis of the third image data.

Terada teaches wherein the control device comprises a neural network, wherein the neural network predicts, on the basis of a first image data, third image data that is to be acquired by the imaging device in a frame period after a frame period when the first image data is acquired, and wherein whether a compressibility is updated is determined on the basis of the third image data (see at least [0103], [0139], [0142], [0158]-[0162], [0249], [0257], [0264] “NN inter prediction parameter determiner 109Ab uses the current block of luminance components as learning data to be used to determine the NN inter prediction parameter” — note NN is neural network).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the well know use of neural networks for predicting as taught by Terada into the display system of Qiu and Yamazaki in order to improve the accuracy of prediction and reduce noise (see Terada at least [0158]) and to also enhance compression capability (see Terada at least [(0162]). Further, a rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yields nothing more than predictable results to one of ordinary skill in the art.

As to claim 5, Qiu teaches an operation method of a display system comprising an imaging device, a control device, and a display device (see at least [0008] “The invention also includes display, capture and image processing apparatus employing the method.”; [0017]- [0018] pixels — note it is well known in the art for the pixels to be arranged in a matrix),
wherein the imaging device generates first image data on the basis of the illuminance of light emitted to the first pixel (see at least figs. 1-2, [0017]-[0019], [0022], [0024], [0027]),
wherein the control device forms a histogram on the basis of the first image data (see at least figs. 1, 3, 5, [0018], [0022], [0027]),
wherein the control device divides the histogram into five or more illuminance ranges (see at least figs. 1, 3,5, Abstract, [0006], [0018]-[0019], [0022], [0027] —note examples given include four ranges, however four is merely an example and not a limitation — any number of ranges would be obvious to one skilled in the art. Furthermore, it would have been an obvious matter of design choice to a person of ordinary skill in the art to include any number of ranges because Applicant has not disclosed that a specific number of ranges provides an advantage, is used for a particular purpose, or solves a stated problem. Therefore, it would have been an obvious matter of design choice to divide the histogram into five or any desired number of illuminance ranges), and
wherein the control device has a function of converting gray levels, which are included in the first image data as information and correspond to the illuminance of the light emitted to the first pixel, to generate second image data obtained by performing dynamic range compression on the first image data, using compressibility calculated foreach of the illuminance ranges on the basis of a value of integral in the histogram (see at least figs. 1-3, 5, Abstract, [0002] “many Algorithms and graphic technologies have developed to compress the dynamic range of a HDR scene to a displayable range. One merit of the tone mapping is to optimize the data volume of video stream in the pipeline.”; [0018], [0019], [0024] “One benefit of dividing the original and target dynamic ranges into sub-ranges according to the invention and tone mapping each sub-range separately is that the dynamic range of the sub-ranges into which the greatest number of pixels fall is expanded while the dynamic range of those sub- ranges have a small population of pixels is compressed. This improves the contrast and detail in the major parts of the image without changing the order of magnitude or the overall luminance dynamic range.”; and [0028]).

Qiu does not directly teach a display system comprising an imaging device in which first pixels are arranged in a matrix and a display device in which second pixels are arranged in a matrix.

Yamazaki teaches a display system comprising an imaging device in which first pixels are arranged in a matrix (see at least fig. 35B, 36 and [0355] “FIG. 35B illustrates a structure example of the pixel portion 621. The pixel portion 621 includes a plurality of pixels 622 (imaging element) arranged in a matrix with p rows and q columns”),
and a display device in which second pixels are arranged in a matrix (see at least fig. 44 and [0424] “The display area 3131 includes a plurality of pixels 3130 arranged in a matrix of m rows by n columns.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a well known pixel arrangement of imaging and display devices as taught by Yamazaki into Qiu in order to improve image signals and image quality. Support for modifying Qiu is found in at least paragraph [0028] “it should be appreciated that modifications and alternations obvious to those skilled in the art are not to be considered as beyond the scope of the present invention”. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Qiu and Yamazaki do not directly teach wherein the control device comprises a neural network, wherein the neural network has a function of predicting, on the basis of the first image data, third image data that is to be acquired by the imaging device in a frame period after a frame period when the first image data is acquired, and wherein the control device has a function of determining whether the compressibility is updated, on the basis of the third image data.

Terada teaches wherein the control device comprises a neural network, wherein the neural network predicts, on the basis of a first image data, third image data that is to be acquired by the imaging device in a frame period after a frame period when the first image data is acquired, and wherein whether a compressibility is updated is determined on the basis of the third image data (see at least [0103], [0139], [0142], [0158]-[0162], [0249], [0257], [0264] “NN inter prediction parameter determiner 109Ab uses the current block of luminance components as learning data to be used to determine the NN inter prediction parameter” — note NN is neural network).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the well know use of neural networks for predicting as taught by Terada into the display system of Qiu and Yamazaki in order to improve the accuracy of prediction and reduce noise (see Terada at least [0158]) and to also enhance compression capability (see Terada at least [(0162]). Further, a rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yields nothing more than predictable results to one of ordinary skill in the art.

As to claim 3, the combination of Qiu, Yamazaki and Terada teach the display system according to claim 1 (see above rejection),
wherein the second pixel comprises a first transistor, a second transistor, a capacitor, and a display element (see Yamazaki at least fig. 40C: transistors 602, 603, 604, 605 and photoelectric conversion element 601; figs. 45A1 and 45A2: transistors 3431, 3232, 3434, capacitor 3233 and display element 3125),
wherein one of a source and a drain of the first transistor is electrically connected to a first wiring (see Yamazaki at least figs. 45A1 and 45A2: all transistors 3431, 3232, 3434 are “electrically connected” to a first wiring),
wherein the other of the source and the drain is electrically connected to a gate of the second transistor and one electrode of the capacitor (see Yamazaki at least figs. 45A1 and 45A2: gate of 3232 and capacitor 3233),
wherein one of a source and a drain of the second transistor is electrically connected to the other electrode of the capacitor and one electrode of the display element (see Yamazaki at leastfigs.45A1 and 45A2: all transistors 3431, 3232, 3434 are “electrically connected” to capacitor 3233 and display element 3125).

As to claim 4, the combination of Qiu, Yamazaki and Terada teach the display system according to claim 1 (see above rejection), wherein a pixel of the first pixels comprises:
a first transistor and a second transistor overlapping with a photoelectric conversion element (see Yamazaki at least figs. 37 and 41-43 and [0362] “The provision of the pixel portion 621 over the first circuit 260 to the fourth circuit 290 to overlap with the first circuit 260 to the fourth circuit 290 can increase the area occupied by the pixel portion 621 for the imaging device 600. Accordingly, the light sensitivity, the dynamic range, the resolution, the reproducibility of a taken image, or the integration degree of the imaging device 600 can be increased.”),
wherein a first conductive layer electrically connected to one of a source and a drain of the first transistor is provided over a first insulating layer provided over a gate of the first transistor and a gate of the second transistor (see Yamazaki at least figs. 41-43 and [0387]- [0388}),
wherein a second conductive layer is provided over and in contact with the first conductive layer, the second conductive layer provided in an opening of a second insulating layer provided over the first insulating layer (see Yamazaki at least figs. 41-43 and [0387]- [0390], [0397], [0403]-[0406]),
wherein a third conductive layer over the second conductive layer provided in an opening of a third insulating layer is electrically connected to a first semiconductor layer of the photoelectric conversion element (see Yamazaki at least figs. 41-43 and [0245] and [0387]- [0390]), wherein a second semiconductor layer and a third semiconductor layer are provided over the first semiconductor layer (see Yamazaki at least figs. 41-43 and [0212], [0345], [0407]-[0409]),
wherein the first transistor and the second transistor overlap with the first to third semiconductor layers (see Yamazaki at least figs. 37 and 41-43 and [0362]),
wherein a region in the second semiconductor layer is electrically connected to a fourth conductive layer provided in an opening of the third insulating layer and a fifth conductive layer provided in an opening of the second insulating layer and wherein a sixth conductive layer is electrically connected to the fifth conductive layer and provided on the first insulating layer (see Yamazaki at least figs. 41-43 and [0212], [0345], [0387]-[0390], [0397], [0403]-[0409]).

As to claim 6, the combination of Qiu, Yamazaki and Terada teach the operation method of a display system according to claim 5 (see above rejection), wherein the dynamic range compression is performed on the first image data so that the compressibility in the illuminance range in which the value of integral is large is smaller than the compressibility in the illuminance range in which the value of integral is small (see Qiu at least fig. 6 and [0028] “An exemplary example of the invention has been described. However, it should be appreciated that modifications and alternations obvious to those skilled in the art are not to be considered as beyond the scope of the present invention. One such modification is shown in FIG. 6. It is envisaged that images already in a HDR format may be displayed on the device described in an earlier application Ser. No.11/707,517 filed on 16 Feb. 2007. Such a device may include a HDR to LDR tone-mapping processor for converting the input HDR image to LDR format used by the LCD controller and panel. In such an example the target dynamic range would be smaller than the original dynamic range.”).

As to claim 8, the combination of Qiu, Yamazaki and Terada teach the display system according to claim 1 (see above rejection), wherein one of the first pixels comprises:
a first transistor; a second transistor; a third transistor, and a photoelectric conversion element, (see Yamazaki at least fig. 40C: transistors 602, 603, 604, 605 and photoelectric conversion element 601),
wherein the third transistor is provided over the first transistor and the second transistor, wherein the photoelectric conversion element is provided over the third transistor (see Yamazaki at least figs. 37 and 41-43: transistors 602, 603, 604, 605 and photoelectric conversion element 601),
wherein a gate of the first transistor is electrically connected to one of a source and a drain of the third transistor (see Yamazaki at least fig. 40C: gate of 604 is “electrically connected” to transistors 602, 603 and 605),
wherein a first conductive layer electrically connected to a source and a drain of the first transistor overlaps with a first gate and a second gate of the third transistor (see Yamazaki at least figs. 37 and 40-43 and [0387]-[0388]),
wherein a semiconductor layer of the first transistor comprising a channel region comprises silicon (see Yamazaki at least figs. 40-43 and [0182]),
wherein a semiconductor layer of the third transistor comprising a channel region comprises an oxide semiconductor (see Yamazaki at least figs. 40-43 and [0182]),
wherein the other of the source and the drain of the third transistor is electrically connected to one electrode of the photo electric conversion element (see Yamazaki at least fig. 40C: transistors 602, 603, 604, 605 all have a source/drain “electrically connected” to 601),
wherein a second conductive layer is provided in an opening of a first insulating layer provided over the second gate of the third transistor, wherein a third conductive layer is provided in an opening of a second insulating layer provided over the second conductive layer, (see Yamazaki at least figs. 41-43 and [0212], [0345], [0387]-[0390], [0397], [0407]-[0409]), and
wherein the one electrode of the photoelectric conversion element is in contact with the third conductive layer (see Yamazaki at least figs. 40-43: photoelectric conversion element 601).

Note: References cited include just some examples that Examiner feels best explain the prior art rejection. However, the entire references teach the scope of the claims in more detail. Examiner recommends that Applicant read the full disclosures.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teach:
“A display system comprising an imaging device, a control device, and a display device,
wherein the imaging device comprises first pixels arranged in a matrix,
wherein the display device comprises second pixels arranged in a matrix,
wherein the imaging device has a function of generating first image data on the basis of the illuminance of light emitted to the first pixels,
wherein the control device has a function of forming a histogram on the basis of the first image data,
wherein the control device has a function of dividing the histogram into three or more illuminance ranges,
wherein the control device has a function of converting gray levels, which are included in the first image data as information and correspond to the illuminance of the light emitted to the first pixels, to generate second image data obtained by performing dynamic range compression on the first image data,
wherein the control device has a function of calculating a compressibility of the dynamic range compression for each of the illuminance ranges on the basis of a value of integral in the histogram,
wherein the first pixels have a different structure than the second pixels,
wherein the control device comprises a neural network,
wherein the neural network has a function of predicting, on the basis of the first image data, third image data that is to be acquired by the imaging device in a frame period after a frame period when the first image data is acquired, and
wherein the control device has a function of determining whether the compressibility is updated, on the basis of the third image data,
wherein the compressibility in the illuminance range in which the value of integral is large is smaller than the compressibility in the illuminance range in which the value of integral is small, 
wherein one of the first pixels comprises a photoelectric conversion element, a first transistor, a second transistor, a third transistor, a fourth transistor, and a capacitor,
wherein one of a source and a drain the first transistor is directly connected to one electrode of the photoelectric conversion element,
wherein one of a source and a drain of the second transistor is directly connected to the one electrode of the photoelectric conversion element,
wherein the other of the source and the drain of the second transistor is electrically connected to a gate of the third transistor and one electrode of the capacitor, and
wherein one of a source and a drain of the third transistor is electrically connected to one of a source and a drain of the fourth transistor.”

Response to Arguments
Applicant's arguments filed 8/15/22 have been fully considered but they are not persuasive. 

Applicant argues – 
“Neither Qiu, Yamazaki, Terada ‘123, nor any proper combination of the three references describes or suggests an arrangement in which “the control device comprises a neural network,” “the neural network has a function of predicting, on the basis of the first image data, third image data that is to be acquired by the imaging device in a frame period after a frame period when the first image data is acquired,” and “the control device has a function of determining whether the compressibility is updated, on the basis of the third image data,” as recited in claim 1.
….
Initially, applicants submit that the NN inter prediction parameter determiner described by Terada ‘123 does not provide the function of “determining whether the compressibility is updated, on the basis of the third image data,” as recited in claim 1, where “the control device has a function of calculating a compressibility of the dynamic range compression for each of the illuminance ranges on the basis of a value of integral in the histogram,” as also recited in claim 1.
Although Terada ‘123 may describe, at paragraph [0162], that examples of the application in which there is no real-time request include compression of movie content that is used in the distribution over the Internet, Terada ‘123 is directed toward image encoding methods and image decoding methods, in which an encoded image is decoded to retrieve an original image. See, for example, paragraphs [0001] and [0484] of Terada ‘123. Since Terada ‘123 does not describe or suggest dynamic range compression of an image with respect to illuminance ranges, one of ordinary skill in the art would have had no reason to interpret the image encoding/decoding methods described by Terada ‘123 to constitute dynamic range compression with respect to the noted features of claim 1. Accordingly, Terada ‘123 does not remedy the failure of Qui and Yamazaki to describe or suggest the features of claim 1 noted above. For at least these reasons, the Office Action fails to establish a prima facie case of obviousness in view of Qiu, Yamazaki, and Terada ‘123 with respect to claim 1, and the rejection of claim 1, and its dependent claims, should be withdrawn.
….
Independent claim 5 recites features similar to those discussed above with respect to claim 1. Accordingly, the rejection of claim 5, and dependent claim 6, should be withdrawn for at least the reasons discussed above with respect to claim 1.”

Examiner disagrees – 
Terada teaches wherein the control device comprises a neural network, wherein the neural network predicts, on the basis of a first image data, third image data that is to be acquired by the imaging device in a frame period after a frame period when the first image data is acquired, and wherein whether a compressibility is updated is determined on the basis of the third image data (see at least [0103], [0139], [0142], [0158]-[0162], [0249], [0257], [0264] “NN inter prediction parameter determiner 109Ab uses the current block of luminance components as learning data to be used to determine the NN inter prediction parameter” — note NN is neural network).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the well know use of neural networks for predicting as taught by Terada into the display system of Qiu and Yamazaki in order to improve the accuracy of prediction and reduce noise (see Terada at least [0158]) and to also enhance compression capability (see Terada at least [(0162]). Further, a rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yields nothing more than predictable results to one of ordinary skill in the art.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Terada is not cited for teaching “the control device has a function of calculating a compressibility of the dynamic range compression for each of the illuminance ranges on the basis of a value of integral in the histogram”. Qiu teaches the control device has a function of calculating a compressibility of the dynamic range compression for each of the illuminance ranges on the basis of a value of integral in the histogram (see at least figs. 1-3, 5, Abstract, [0002] “many Algorithms and graphic technologies have developed to compress the dynamic range of a HDR scene to a displayable range. One merit of the tone mapping is to optimize the data volume of video stream in the pipeline.”; [0018], [0019], [0024] “One benefit of dividing the original and target dynamic ranges into sub- ranges according to the invention and tone mapping each sub-range separately is that the dynamic range of the sub-ranges into which the greatest number of pixels fall is expanded while the dynamic range of those sub-ranges have a small population of pixels is compressed. This improves the contrast and detail in the major parts of the image without changing the order of magnitude or the overall luminance dynamic range.”; and [0028]).
Independent claim 5 recites features similar to those discussed above with respect to claim 1. Accordingly, the rejection of claim 5, and dependent claim 6, are rejected for at least the reasons discussed above with respect to claim 1.

Applicant argues – 
“With respect to claim 2, applicants submit that neither Qiu, Yamazaki, Terada ‘123, nor any proper combination of the three references describes or suggests an arrangement in which “one of a source and a drain the first transistor is directly connected to one electrode of the photoelectric conversion element” and “one of a source and a drain of the second transistor 1s directly connected to the one electrode of the photoelectric conversion element,” as recited in claim 2. The Office Action relies upon FIG. 40C of Yamazaki for showing a schematic circuit diagram depicting transistors 602-605, a photoelectric conversion element 601, and a capacitor 606. However, Yamazaki does not describe or suggest the noted features of claim 2. In particular, Yamazaki does not describe or suggest that a first and a second of the transistors 602- 605 comprise the direct connections recited in claim 2. Accordingly, Yamazaki does not remedy the deficiencies of Qiu in order to arrive at the combination of features recited in claim 2.
Terada ‘123 is similarly deficient. For at least these reasons, the rejection of claim 2 should be withdrawn because the Office Action fails to establish a prima facie case of obviousness in view of Qiu, Yamazaki with respect to claim 2.

Examiner disagrees – 
Applicant’s arguments with respect to claim 2 has been considered but is moot because this claim is indicated as objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a. Van der Vieuten et al. (USPN 2014/0225941 A1) teaches well known tone-mapping a dynamic range obtained by an imaging device as a dynamic range of a display device (see at least [0007]);
b. Kunkel (USPN 2015/0365580 A1) teaches well known tone -mapping a dynamic range obtained by an imaging device as a dynamic range of a display device (see at least [0003], [0004], [0032]);
c. Kagaya (USPN 2005/0047650 A1) teaches an image processing apparatus and an image processing method for compressing dynamic ranges of color images into a dynamic range of an output device for outputting the color images (see at least figs. 1- 5); 
d. Kurokawa (USPN 2019/0342606 A1) teaches compression (encoding) of the image data by intra-frame prediction (acquisition of differential data between adjacent pixels), inter-frame prediction (acquisition of differential datain each pixel between frames), motion-compensated prediction (acquisition of differential data in each pixel between a predicted image of a moving object based on a predicted motion and an actual image of the object based on the actual motion), orthogonal transform (discrete cosine transform), encoding, or the like (see at least Abstract and [0009]); 
e. Lv et al. (USPN 2019/0057509 A1) teaches three-dimensional (3D) flow estimation for images, and more particularly to learning rigidity of dynamic scenes by a neural network (see at least Abstract and [0002]); 
f. Kurokawa (USPN 2016/0295152 A1) teaches wherein the imaging device comprises first pixels arranged in a matrix, wherein the display device comprises second pixels arranged in a matrix, and wherein the first pixels have a different structure than the second pixels (see at least figs. 25B, 26, 30A-31B);
g. Maeyama (USPN 9,538,091 B2) – see specification “(75) Generally, in a digital camera which is defined as high dynamic range (HDR), a process of synthesizing image information for expanding the high dynamic range (increasing the dynamic range) is performed under the control of a built in processor after acquiring the image information groups as described above. Then, a conversion process is performed to obtain information of one HDR image where a compression process is carried out in a predetermined gradation reproduction range. In contrast to this, the image information which is used in the present embodiment is an image information group before HDR signal synthesis. (76) In the present embodiment, in an imaging device where it is possible to individually set two or more types of exposure conditions with respect to an arbitrary pixel groups inside an imaging area section, an imaging signal which is obtained from pixel groups where the exposure conditions are individually set is read out in units of one imaging frame. Then, signal separation is performed for each exposure condition and association with the exposure conditions is performed with respect to the imaging signal which is read out in units of one imaging frame from the imaging device. (77) On the other hand, on the display section side, the imaging signal which is output by signal separation being carried out for each exposure condition in the imaging section side and association with the exposure conditions being carried out is input in units of one imaging frame as the imaging signal of a processing target. Then, a video signal of sub-frames is generated by controlling the light emitting time of the light emitting element for each sub-frame according to the associated exposure conditions. At this time, the light emitting brightness per unit of time of the light emitting element is preferably controlled for each sub-frame according to the plurality of items of image information. (78) The present embodiment adopts a method which performs sub-frame display, which displays a plurality of images in sub-frame units as they are, without performing a synthesizing process on the image information. Then, since a plurality of items of the input image information are optically added in the sub-frame display, it is possible to reproduce gradation information during capturing without waste. In addition, since the exposure conditions of the subject are reflected in the display conditions by controlling the light emitting conditions of the light emitting element, that is, the light emitting time, for sub-frame according to the exposure conditions, it is possible for the screen display brightness to correctly represent the subject reflectivity of a captured image at the time of representing the sub-frames.”;
h. Ishida et al. (USPN 8,154,628 B2) – see Abstract “An image processing apparatus (5) that corrects an input image signal (Xin) pixel by pixel to generate a corrected image signal (Xout), having a filtering means (2) that determines a luminance distribution of a pixel to be corrected and pixels neighboring the pixel to be corrected, a correction gain calculation means (3) that determines the correction gain of the pixel to be corrected, and an operation means (4) that uses the correction gain determined by the correction gain calculation means to perform an operation on the input image signal pixel by pixel. With this simple configuration, the dynamic range of the input image can be appropriately improved.” and specification “(114) Gmin is an experimentally or statistically obtained minimum value of the correction gain G.sub.k; the correction gain G.sub.k obtained by equation (A10) differs from the correction gain G.sub.k obtained by equation (A3) by having a value less than unity in the range in which Yavg/Ymax is large (near unity). In an area in which the average luminance is high, the signal levels of the pixels are scattered around the average luminance. Given this scatter of the pixel signals, a smaller correction gain is obtained than from equation (A3), so white collapse in high-luminance areas can be prevented. The loss of the contrast signal by white collapse in high-luminance areas can be prevented; the contrast signal can be preserved, compressed by the correction gain Gmin.; (240) FIGS. 32 and 33 show two different exemplary histograms. In the example in FIG. 32, the imaging signal Xa is mostly distributed around the center. In this case, the exposure correction value Kd is set to a comparatively low value, and the second exposure value E2 given by the equation (B4), for example, takes on a comparatively high value. FIG. 34 shows an exemplary setting of the exposure correction value Kd to a comparatively low value. The value Kd4 (solid line) used in the example shown here is lower than the value Kd1 (dotted line) that was shown in FIG. 28. By using a comparatively low exposure correction value Kd and thus using a comparatively high exposure value, although there is a slight compression of the high luminance part of the signal, it is possible to execute a luminance correction on areas of intermediate and dark gradation, which have high information content. (241) When the signal has predominantly high luminance as shown in FIG. 33, the exposure correction value Kd is set to a comparatively high value, so that the second exposure value E2 given by equation (B4), for example, will have a smaller value. FIG. 35 shows an example in which the exposure correction value Kd is set comparatively high. The value Kd5 (solid line) used in the example shown is higher than Kd1 (dotted line), which is the same as shown in FIG. 28. By using a comparatively high exposure correction value Kd and thus a comparatively low exposure value, it is possible to avoid a reduction in the information content of high luminance areas caused by compression of those areas.; (261) As can be seen from FIG. 8(b), in the bright area DS1, the correction gain is approximately 1.2 and an output image with substantially the same signal level as the input image is output. The contrast at the level of individual pixels is thereby preserved in the bright areas. As can be seen from FIG. 9(b), however, in the dark area HD1 the correction gain is approximately 2. This indicates that the signal level which was compressed at the black level has become brighter and the contrast at the individual pixel level in the dark areas is amplified.”
i. Fujimura et al. (USPN 5,808,697) – see specification “(131) To avoid contrast compression at the black and white ends of the luminance scale, the luminance signal Y is also supplied as an address signal to the black-level correction table 120 and white-level correction table 122, which store correction factors, and the outputs of the three tables 118, 120, and 122 are multiplied together. As a further safeguard against over-enhancement, the resulting product is added to the original luminance signal Y, so that the enhanced luminance signal Y.sub.enh is halfway between the original and modified luminance signals. (132) Thus when the histogram equalization method is applied to the luminance signal, a complex series of corrections is needed in order to avoid over-enhancement and other unwanted effects. In the present invention, the luminance mapping functions are pre-designed to avoid these unwanted effects, rendering such corrections unnecessary.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L ZUBAJLO whose telephone number is (571)270-1551. The examiner can normally be reached Monday - Thursday 10 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L ZUBAJLO/             Examiner, Art Unit 2623                                                                                                                                                                                           	9/28/22
		/AMARE MENGISTU/                                        Supervisory Patent Examiner, Art Unit 2623